82593: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29072: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82593


Short Caption:PECCOLE VS. DIST. CT. (FORE STARS, LTD.)Court:Supreme Court


Related Case(s):75396


Lower Court Case(s):Clark Co. - Eighth Judicial District - A751960Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Hardesty, Parraguirre, Pickering, SilverCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNancy A. PeccoleRobert N. Peccole
							(Peccole & Peccole, Ltd.)
						


PetitionerRobert N. and Nancy A. Peccole TrustRobert N. Peccole
							(Peccole & Peccole, Ltd.)
						


PetitionerRobert N. PeccoleRobert N. Peccole
							(Peccole & Peccole, Ltd.)
						


Real Party in Interest180 Land Co., LLCStephen R. Hackett
							(Sklar Williams LLP)
						


Real Party in InterestEHB Companies, LLCElizabeth Ghanem Ham
							(EHB Companies, LLC)
						


Real Party in InterestFore Stars, Ltd.Stephen R. Hackett
							(Sklar Williams LLP)
						


Real Party in InterestSeventy Acres, LLCStephen R. Hackett
							(Sklar Williams LLP)
						


RespondentJerry A. Wiese


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/08/2021Filing FeeFiling fee paid. E-Payment $250.00 from Robert N. Peccole. (SC)


03/08/2021Petition/WritFiled Petition for Writ of Mandamus or in the Alternative, Writ of Prohibition. (SC)21-06683




03/08/2021AppendixFiled Appendix to Petition for Writ. (SC)21-06685




03/08/2021OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


03/08/2021OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


04/05/2021OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


04/27/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties


05/05/2021Order/ProceduralFiled Order of Appointment. IT IS HEREBY ORDERED that the Honorable Mark Gibbons, Senior Justice, is assigned to participate in the determination of this matter. (SC)21-12921




05/06/2021Order/ProceduralFiled Order of Appointment.  It is hereby ordered that the Honorable Nancy M. Saitta, Senior Justice, is assigned to participate in the determination of this matter.  (SC)21-12967




05/06/2021MotionFiled Petitioners' Motion Challenging the Appointment of Senior Justice Mark Gibbon's Appointment to Participate in the Determination in this Matter. (SC)21-13022




05/06/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.  Motion Challenging the Appointment of Senior Justice Mark Gibbon's Appointment to Participate in the Determination in this Matter. (SC)21-13025




05/10/2021Notice/IncomingFiled Proof of Service (Motion Challenging the Appointment of Senior Justice Mark Gibbon's Appointment to Participate in the Determination in this Matter). (SC)21-13270




05/18/2021AppendixFiled Petitioners' Supplement to Appendix. (SC)21-14286




08/31/2021Order/ProceduralFiled Order Denying Motion Challenging Appointment of Senior Justice Gibbons.21-25377




09/21/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED." EN BANC (SC)21-27293




09/23/2021MotionFiled Petitioners' Motion to Reconsider Decision Re Petition for Mandamus or in the Alternative, Writ of Prohibition (REJECTED PER NOTICE ISSUED 09/23/21). (SC)


09/23/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Motion to Reconsider Decision Re Petition for Mandamus or in the Alternative, Writ of Prohibition. (SC)21-27499




09/27/2021Post-Judgment PetitionFiled Petitioners' Petition to Reconsider Decision Re Petition for Mandamus or in the Alternative, Writ of Prohibition (Petition for Rehearing). (SC)21-27757




09/27/2021Filing FeeFiling fee paid. E-Payment $150.00 from Robert N. Peccole. (SC)


10/11/2021Order/DispositionalFiled Amended Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED. EN BANC. (SC)21-29072




10/11/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). fn1 [James W. Hardesty, Chief Justice, and Ron D. Parraguirre, Abbi Silver, and Kristina Pickering, Justices, voluntarily recused themselves from participation in the decision of this matter.] EN BANC. (SC)21-29073




11/05/2021RemittiturIssued Notice in Lieu of Remittitur Rehearing. (SC)21-31872




11/05/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View